NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STATE OF HAWAII, by its Office of               No. 20-15828
Consumer Protection,
                                                D.C. No. 1:19-cv-00272-DKW-RT
                Plaintiff-Appellee,

 v.                                             MEMORANDUM*

ROBERT L. STONE II, Esquire, DBA Gah
Law Group, LLC,

                Defendant,

 v.

CHESTER NOEL ABING; et al.,

                Movants-Appellants.

                  Appeal from the United States District Court
                            for the District of Hawaii
                 Derrick Kahala Watson, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chester Noel Abing, Susan Kay Broer-DeShaw, and Dennis Duane DeShaw

appeal pro se from the district court’s order denying their motions to intervene

under Federal Rule of Civil Procedure 24 in this action filed by The State of

Hawaii’s Office of Consumer Protection against disbarred attorney defendant

Robert L. Stone II. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo the denial of intervention as of right under Fed. R. Civ. P. 24(a) and for an

abuse of discretion the denial of permissive intervention under Fed. R. Civ. P.

24(b). Perry v. Proposition 8 Off. Proponents, 587 F.3d 947, 950, 955 (9th Cir.

2009). We affirm.

      The district court properly denied appellants’ motions to intervene as of right

under Rule 24(a) because appellants failed to identify a significant protectable

interest that could be impaired by this action and defendant Stone adequately

represented their interests. See Perry, 587 F.3d at 950 (requirements for a party to

intervene as of right under Rule 24(a)); Arakaki v. Cayetano, 324 F.3d 1078, 1086

(9th Cir. 2003) (“When an applicant for intervention and an existing party have the

same ultimate objective, a presumption of adequacy of representation arises.”).

      For the same reasons, the district court did not abuse its discretion by

denying appellants’ requests to intervene permissibly under Rule 24(b). See Perry,

587 F.3d at 955 (requirements for a party to intervene permissibly under Rule

24(b)); see id. (in addition to the requirements in Rule 24(b), “the court may also


                                          2                                      20-15828
consider other factors in the exercise of its discretion, including the nature and

extent of the intervenors’ interest and whether the intervenors’ interests are

adequately represented by other parties” (citation and internal quotation marks

omitted)).

      Appellants’ motion to stay the district court proceedings (Docket Entry No.

32) is denied as moot.

      AFFIRMED.




                                           3                                     20-15828